Citation Nr: 0602467	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  96-12 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The record verifies that the veteran had active service from 
May 1980 to March 1984.  However, the record also includes an 
administrative determination that the veteran's period of 
service from May 25, 1983, to March 2, 1984, was a bar to 
payment of VA benefits due to repeated and persistent 
misconduct resulting in termination from service under other 
than honorable conditions; it was also held that the veteran 
had honorable service with a conditional discharge from May 
21, 1980, to May 24, 1983, and was eligible for VA benefits 
during that portion of his service

This appeal arises from a March 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied 
service connection for a chronic nervous condition as well as 
for bilateral hearing loss and tinnitus.  

This claim was previously before the Board in October 2003, 
at which time the claims on appeal, to include a service 
connection claim for tinnitus, were remanded for additional 
evidentiary development.  The development requested in that 
remand has been undertaken, and the case has returned to the 
Board for appellate consideration.  The Board notes that 
service connection for tinnitus was granted in an April 2005 
decision, and accordingly that claim is no longer before the 
Board.  


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that currently manifested 
bilateral hearing loss is etiologically related to service.

2.  The veteran received no awards or decorations denoting 
engagement in combat with the enemy, and no other supportive 
evidence reflects that the veteran engaged in combat during 
his active military service.

3.  The record contains a current PTSD diagnosis, but a 
verified stressor which could support a diagnosis of PTSD is 
not demonstrated by competent evidence of record.

4.  The weight of the competent evidence is against a 
conclusion that the veteran currently suffers from a 
psychiatric disability, to include PTSD, that is 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in military 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5100-
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2005).

2.  A psychiatric disorder, to include PTSD, was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In March 2004 and April 2005 letters implementing VA's duty 
to notify and to assist, the RO informed the veteran of the 
steps that had been undertaken with respect to evidentiary 
development of his claims, and what the veteran's own 
responsibilities were in accord with the duty to assist.  The 
March 2004 letter provided full notice as to the VCAA's 
provisions, including the statement, "It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  (Italics in original)  In addition, the veteran 
was advised by virtue of a March 1999 rating decision and a 
detailed February 2000 Statement of the Case (SOC), of the 
pertinent law and what the evidence must show in order to 
substantiate the claims.  All such notices provided by VA 
must be read in the context of prior, relatively 
contemporaneous communications from the agency of original 
jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the Board 
points out that the case was remanded in October 2003 for, 
among other reasons, to attempt to obtain addition 
information regarding the veteran's reported PTSD stressors 
for verification , and so that VA examinations could be 
conducted.  The veteran did not respond to two duty-to-assist 
letters dated in March 2004 and April 2005.

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claims and to assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case again to the RO for further VCAA development would 
result only in additional delay, with no benefit to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claims.  
VA medical records have been secured for the file, and recent 
VA examinations were conducted in 2004.  The veteran 
presented testimony at a June 2002 hearing held before the 
undersigned Veterans Law Judge, and additional evidence was 
submitted at the hearing which was accompanied by 
correspondence constituting a waiver of initial consideration 
of that evidence by the AOJ.  For its part, VA has done 
everything reasonably possible to assist the veteran, and no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.



II.  Factual Background

The service medical records reflect that, upon the veteran's 
enlistment examination of May 1980, clinical evaluation of 
the ears was normal as was a psychiatric condition.  An 
audiological evaluation showed that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
x
0
5

Audiological testing, conducted in January and June 1981, 
showed hearing within normal limits bilaterally as tested 
from 500 to 4,000 Hertz (Hz).  

The veteran was seen by psychiatry in March 1982, at which 
time it was noted that he was suffering from acute depression 
due to his wife's infidelity.  An impression of adjustment 
reaction with depression was made.

A June 1983 audiological evaluation which shows that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
10
LEFT
40
35
30
30
35

A July 1983 record reflects that the veteran complained of 
decreased hearing.  An assessment of possible fluid increase 
was made.  In August 1983, the veteran complained of a 
several-month history of gradual hearing loss in the left 
ear.  

A January 1984 examination report showed that clinical 
evaluation of the ears was normal as was a psychiatric 
evaluation.  At that time an audiological evaluation revealed 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
5
LEFT
15
15
20
25
25

A February 1984 record indicates that proceedings were 
undertaken by the United States Marine Corps to recommend the 
veteran for separation from service based upon drug abuse, 
and he was ultimately dismissed from service for that reason.   

A May 1984 audiological questionnaire shows that the veteran 
complained of a six-month history of left ear hearing loss.  
He indicated that he experienced a moderate amount of noise 
exposure from machinery.  At that time an audiological 
evaluation revealed that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
15
LEFT
10
10
20
20
15

In a May 1989 administrative decision, the RO determined that 
the veteran's period of service from May 25, 1983, to March 
2, 1984, was a bar to payment of VA benefits due to repeated 
and persistent misconduct; it was also held that the veteran 
had honorable service with a conditional discharge from May 
21, 1980, to May 24, 1983, and was eligible for VA benefits 
during this portion of his service.  

In May 1993 the veteran filed an original claim for a nervous 
condition, claimed on a direct basis and as secondary to 
disorders of the back, knees and hips.  

A VA examination for mental disorders was conducted in 
December 1993, at which time an Axis I diagnosis of alcohol 
dependency/abuse was made.  "Rule out" major depression was 
also noted.  Service connection for a nervous condition was 
denied in a February 1994 rating decision, which was not 
appealed by the veteran.  


VA records reflect that the veteran was hospitalized from 
April to May 1995 for treatment of degenerative joint disease 
of both knees (post-surgical), depression (dysthymic 
reaction), and a history of alcohol abuse.  The veteran was 
hospitalized again in September and October 1995, at which 
time he was treated for conditions including depression.  He 
was rehospitalized from February to March 1996 for treatment 
of degenerative joint disease (multiple joints) and PTSD.  He 
was admitted due to increasing right knee pain and 
depression.  The report noted that the patient was known to 
have PTSD and reactive depression.

The record contains an October 1995 decision from the Social 
Security Administration (SSA) determining that the veteran 
was disabled from October 1994 due to severe impairments 
including: traumatic injuries to both knees; degenerative 
joint disease of the right knee, lumbar spine, and right hip; 
major depression; and PTSD, which prevented him from 
performing regular sustained, substantial gainful activity.  

In January 1997, the veteran filed VA claims for a nervous 
condition and for bilateral hearing loss with tinnitus, 
maintaining that these conditions had their onset during 
service in 1982.

A private psychological evaluation was conducted in September 
1995.  Test results revealed severe depression, emotional 
disorganization, and suspiciousness.  It was noted that the 
veteran was highly similar to individuals with PTSD.  It was 
noted that he had multiple physical symptoms secondary to 
depression and emotional conflict.  Diagnoses of major 
depression, single episode, severe; and severe PTSD were 
made.  

The veteran presented testimony at a hearing held before the 
undersigned Veterans Law Judge in June 2002.  The veteran 
testified that he experienced depression and adjustment 
problems in service.  He indicated that his current symptoms 
included nightmares, mood swings, and problems with his 
children.  He indicated that VA furnished all of his 
psychiatric treatment, both individual and group.  With 
respect

to hearing loss, the veteran testified that he worked on 
heavy equipment as a multi-fuel mechanic, where he was 
exposed to loud noises, while rarely any hearing protection.  
The veteran stated that he had symptoms of ringing in the 
ears, and wore hearing aids in both ears.  He indicated that 
he served in Beirut, Lebanon, from the end of 1981 to the 
beginning of 1982.  

At the hearing the veteran submitted additional evidence in a 
folder accompanied by a waiver.  The folder contained 
evidence which was largely duplicative, but did include an 
August 1996 audiological evaluation which revealed mixed 
bilateral hearing loss.   

In March 2004, the RO issued the veteran a duty to assist 
letter requesting any additional evidence as to all of his 
claims, as well as additional specific details regarding the 
veteran's reported PTSD stressors.  He did not respond to 
that letter.

A VA audiometric examination was conducted in October 2004, 
and the claims folder was reviewed.  The examiner observed 
that examinations dated in 1980, 1981 and February 1983 
showed hearing within normal limits bilaterally; a June 1983 
evaluation showed normal right ear hearing and mild left ear 
hearing loss; a later examination of August 1983 showed some 
improvement in the left ear with results in the borderline 
normal range.  The January 1984 evaluation revealed normal 
hearing in the right and left ears from 500 to 6,000 Hz, with 
scores of 25db at the left ear from 3,000-6,000 Hz.  The 
examiner commented that between 1980 and 1983, the only 
examination indicating overall hearing loss was in June 2003, 
which decreased in severity during the next two months and, 
by the time hearing was examined in January 1984, the 
veteran's hearing was found to be within normal limits.  The 
examiner noted that the temporary hearing loss in the left 
ear shown in 1983 was within the period of service excluded 
from consideration when determining disability; but that this 
was rendered moot by the fact that in January 1984, the 
veteran's hearing was found to be within normal limits.  The 
examiner explained that the temporary decrease in left ear 
hearing acuity could have been due to an ear infection, sinus 
or other respiratory problem.  The examiner opined that the 
veteran's current hearing loss was not likely due to his 
military noise exposure.

The examiner opined, however, that given the veteran's 
hearing loss, complaints of ringing in the ears and reported 
history of noise exposure, tinnitus was at least as likely as 
not due to noise exposure in the military.  

On the authorized audiological evaluation in October 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
35
30
LEFT
30
25
30
35
40

The test results revealed mild sensorineural hearing loss for 
the ears bilaterally.

A VA PTSD examination was conducted in October 2004.  The 
veteran reported that he served with the Marine Corps 
stationed in California, where his MOS was as a multi-fuel 
mechanic and he secondary MOS was with the rapid deployment 
force.  He said he was deployed to Beirut, Lebanon, on 
security detail for six months in 1980.  He gave the 
following account of stressors: (1) one night while he was 
patrolling in Beirut, a sergeant sitting next to him was shot 
and killed by sniper fire; (2) a suicide bomber passed 
through security with a truck loaded with explosives, bombing 
the building and killing 250 Marines; (3) while in boot camp 
in San Diego a private accidentally pointed an M-16 at his 
own chin at the rifle range, which discharged and killed him; 
and (4) a lance corporal killed himself with a .357 pistol at 
his home and the veteran had to come to the house and assist 
in cleaning up.  The veteran reported that there were 
bombings every night and that he was always afraid for his 
life.  

The examiner opined that the veteran had moderate PTSD (based 
on his experiences in boot camp, the Beirut conflict, and 
while stationed in California) which began in service, prior 
to May 25, 1983.  


In April 2005, the veteran's military personnel file was 
requested in light of the fact that his DD Form 214 showed no 
foreign service.  It was also noted that the veteran had 
never responded to a 2004 PTSD stressor letter requesting 
more detailed information regarding his reported stressors, 
and a second PTSD stressor letter was issued to him by VA in 
April 2005, requesting detailed information which could be 
used to verify his reported stressors.  

The veteran's military personnel records were received in 
June 2005, and included a microfiche film of the veteran's 
relevant documents as well as two pages of paper copies.  The 
veteran did not respond to the 2005 duty-to-assist letter.

In a June 2005 Supplemental SOC, both the veteran's 
psychiatric and hearing loss claims were denied.  In this 
regard, the RO pointed out that neither of the veteran's DD 
Forms 214, or any information in the military personnel file 
or elsewhere indicates that the veteran had any foreign 
service.  The RO also noted that the attack on the Marine 
barracks in Beirut took place on October 23, 1983.  The RO 
further explained that the PTSD claim was denied, as the 
veteran failed to provide specific information, such as names 
and dates pertaining to the claimed stressors which he 
reported had occurred during basic training or while 
stationed in California. 

III.  Pertinent Law and Regulations

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is 
entitled to compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of organic disease of 
the nervous system (e.g., sensorineural hearing loss), or of 
psychosis in service, incurrence of such a disorder 
coincident with service will be presumed if it becomes 
manifest to a compensable degree within one year after 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

The U.S. Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Moreover, the fact that a condition occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997)

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz 40 is decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation from service, a veteran may, 
nevertheless, establish service connection for a current 
hearing disability by submitting competent evidence that a 
current disability is related to service.  Hensley v. Brown, 
5 Vet. App. 155 (1993). 

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385, discussed infra.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f) (2005).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  If 
VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence, and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions, or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, supra.

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat but the alleged stressor is not combat related, then 
his lay testimony, in and of itself, is not sufficient to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, supra at 98 (1993).  In Doran v. Brown, 6 
Vet. App. 283, 290-91 (1994), the Court stated that "the 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the Board of its obligations 
to assess the credibility and probative value of the other 
evidence."

IV.  Analysis

A.  Hearing Loss

The veteran has asserted that he has bilateral hearing loss 
which he sustained as result of acoustic trauma in service.  

With reference to the findings made during service, the 
service medical records reflect that between the 1980 
enlistment audiological evaluation and two 1981 evaluations, 
hearing acuity was normal bilaterally.  It was not until June 
1983 that mild hearing loss was shown in the left ear.  
However, his left ear hearing showed improvement as 
documented by the January 1984 evaluation, and the VA 
examiner described the January 1984 evaluation as showing 
hearing acuity within normal limits.  When evaluated in May 
1984, hearing acuity bilaterally was entirely within normal 
limits.  In any event, as discussed above, the veteran is 
precluded from receiving VA benefits for any hearing deficit 
shown from May 1983 to March 1984.  

The medical evidence clearly establishes the presence of the 
currently claimed disability, bilateral hearing loss.  When 
examined by VA in October 2004, average puretone air 
conduction thresholds for the 1000, 2000, 3000, and 4000 Hz 
frequencies were 30 in the right ear and 33 in the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  A diagnosis of mild sensorineural loss, 
bilaterally, was made.

There is no competent evidence of record which establishes, 
or even suggests, an etiological relationship between service 
and the veteran's currently manifested bilateral hearing 
loss.  When the veteran was examined by VA in 2004, the 
examiner noted that the temporary hearing loss in the left 
ear shown in 1983 was within the period of service excluded 
from consideration when determining disability; but that this 
was rendered moot by the fact that in January 1984, the 
veteran's hearing was found to be within normal limits.  The 
examiner explained that the temporary decrease in left ear 
hearing acuity could have been due to an ear infection, sinus 
or other respiratory problem.  The examiner opined that the 
veteran's current hearing loss was not likely due to his 
military noise exposure.  

The veteran is certainly capable of providing evidence such 
as giving a history of acoustic trauma in service, as the 
veteran has done.  But a layperson is generally not qualified 
to opine on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. at 74; Heuer v. Brown, 7 Vet. App. at 384; Espiritu 
v. Derwinski, 2 Vet. App. at 494.  See also Routen v. Brown, 
supra, Harvey v. Brown, 6 Vet. App. at 393-94 (1944).  In 
essence, although the veteran is not competent to render a 
medical opinion or formulate an etiology of his current 
bilateral hearing loss, he is competent to present evidence 
of noise exposure in service.  See Collette v. Brown, 82 F.3d 
389 (1996).  Here, however, the veteran has not submitted or 
identified any medical opinion or other medical evidence 
regarding an etiological relationship to service that 
supports his claim.  Moreover, the preponderance of the 
probative and objective medical evidence now of record 
militates against a finding that the veteran has bilateral 
hearing loss related to service or any incident thereof or to 
a service-connected disability.  38 U.S.C.A. §§ 1131, 
5107(a); 38 C.F.R. §§ 3.303, 3.304, 3.385. 

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. at 310-1; 38 
C.F.R. § 3.102.  However, when the evidence for and against a 
claim is not in equipoise, then there is a preponderance of 
evidence either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. 67, 69-70 (1996).  Based upon the evidence 
of record, service connection for bilateral hearing loss must 
be denied.

B.  Psychiatric disorder, to include PTSD

The veteran maintains that a psychiatric disorder, to include 
PTSD, is related to service, thus warranting service 
connection.

The veteran served in peacetime, and does not allege 
involvement in combat with enemy forces.  The record does 
reveal a diagnosis of PTSD made upon a 2004 VA examination.  
However, that diagnosis appears to have been based solely 
upon stressor history provided by the veteran, rather than 
any service department or other objective evidence.  
Therefore, the primary question which must be resolved in 
this decision is whether the veteran sustained a qualifying 
stressor within the requirements of 38 C.F.R. § 3.304(f), as 
discussed above.  Without such corroboration of a qualifying 
stressor, the question of the validity of any diagnosis of 
PTSD, and therefore whether further medical inquiry should be 
conducted, is irrelevant.  See Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) 
(table); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(observing that a medical opinion premised upon an 
unsubstantiated account as to stressors is of no probative 
value, and does not serve to verify the occurrences 
described).

Applying the directives of the Zarycki precedent, the Board 
first finds that the appellant is not a veteran of combat.  
His military personnel and medical records do not indicate 
that he participated in combat, and he did not receive 
decorations or awards suggestive of combat status.  The 
veteran reported that he was deployed to Beirut, Lebanon on 
security detail for six months in 1980.

The stressors reported by the veteran primarily consist of 
the following reported incidents: (1) one night the while 
patrolling Beirut a sergeant sitting next to him was shot and 
killed by sniper fire; (2) a suicide bomber passed through 
security with a truck loaded with explosives bombing the 
building and killing 250 Marines; (3) while in boot camp in 
San Diego a private accidentally pointed an M-16 at his chin 
at the rifle range, which discharged and killed him; and (4) 
a lance corporal killed himself with a .357 pistol at his 
home and the veteran had to go to the house and assist in 
cleaning up.

Initially, the Board has reviewed the veteran's DD Forms 214, 
service personnel file, service medical records, and the 
remainder of the evidence of record, none of which indicates 
that the veteran ever had any foreign service.  The two DD 
214s specifically reflect that the veteran had no foreign or 
sea service.  The service personnel records, which are 
difficult to read and in some cases illegible, similarly fail 
to show any assignment in Beirut.  

However, the service medical records contain a chronology of 
the veteran's duty stations which shows the following: 
recruit training in San Diego, CA from 5/28/80-8/80; duty at 
Camp LeJeune, NC from 8/80-12/80; service in Santa Ana, CA 
(El Toro) from 1/81-10/81; duty at Camp LeJeune, NC from 
10/81-3/82; service in Santa Ana, CA (El Toro) from 3/82-
6/82; and service thereafter in Quantico, VA.  

In essence, it appears that the veteran's reported stressors 
to the extent that they involve service in Beirut are not 
credible, in light of the fact that he did not have any 
evidence of service there and, given the fact that as pointed 
out by the RO, the attack on the Marine barracks in Beirut 
took place on October 23, 1983, approximately three years 
after the veteran was allegedly there.

With respect to stressors (3) and (4) mentioned above, the RO 
twice contacted the veteran, in both March 2004 and April 
2005, requesting additional information from the veteran, 
such and the names, dates and places relating to his reported 
stressors.  He twice failed to respond to those requests for 
information and accordingly, no further stressor development 
was conducted.  

Essentially, there is no independent evidence to confirm the 
stressors alleged by the veteran, and he has not supplied 
sufficiently detailed stressor information so as to allow for 
meaningful research to attempt to verify the stressors 
alleged by the veteran.  In this regard, the Board notes that 
the duty to assist is not a "one way street," and that 
when, as in the instant case, it is the veteran that has the 
"information that is essential in obtaining the putative 
evidence," the veteran cannot "passively wait" for VA 
assistance.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As discussed above, in cases involving stressors that are not 
combat-related, "the veteran's lay testimony regarding in-
service stressors is insufficient, standing alone, to 
establish service connection and must be corroborated by 
credible evidence."  Doran v. Brown, supra, at 289.  In this 
case, there has been no credible evidence obtained to 
substantiate the veteran's claimed stressors, and the veteran 
has failed to provide the information needed to conduct 
meaningful research to confirm the reported stressors.  Thus, 
his claim fails to satisfy one of the essential elements in 
establishing service connection for PTSD, i.e., credible 
evidence of an in-service stressor, as required by 38 C.F.R. 
§ 3.304.  To the extent that the diagnosis of PTSD made 
during the 2004 VA examination appears to have been based 
upon the veteran's unverified and uncorroborated accounts as 
to his in-service experiences, this diagnosis is not 
probative.  See Swann, supra.  The record contains diagnoses 
of PTSD made by other sources, including a private 
psychologist in 1995; however, again, the record does not 
contain a diagnosis of PTSD which was made based on a 
verified stressor.   

In view of the foregoing, because there is no credible 
supporting evidence of any claimed in-service stressor, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD. 

The veteran has also claimed service connection for a 
psychiatric condition other than PTSD.  In this regard the 
Board points out that the RO denied service connection for a 
nervous condition in June 1993 and February 1994 rating 
actions.  The veteran was notified of those determinations 
and did not appeal them.  The February 1994 represents a 
final decision as to that claim, which in effect represents a 
claim for a psychiatric disorder.  

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Reviewing the evidence of record submitted in conjunction 
with the veteran's January 1997 request to reopen his claim 
for a psychiatric disorder other than PTSD, the Board finds 
that new and material evidence has been submitted in the form 
of VA hospitalization records dated in 1995 and 1996, which 
show treatment for dysthymic disorder and depression.  In 
this case, the Board agrees with the implicit conclusion of 
the RO that sufficient new and material evidence has been 
presented to reopen the claim for service connection for a 
psychiatric disorder.  See 38 C.F.R. § 3.156(a) (2001); Hodge 
v. West, 155 F.3d 1356, 1363 (Fed.Cir.1998).

However, with regard to merits of the claim, i.e., whether 
the veteran's claimed psychiatric disorder is related to 
service, the preponderance of the evidence is against the 
claim.

In this regard, the service medical records show only a 
single entry from psychiatry in March 1982, at which time it 
was noted that the veteran was suffering from acute 
depression due to his wife's infidelity, and an impression of 
adjustment reaction with depression was made.  While the 
veteran's post-service diagnoses included dysthymic disorder 
and depression, the record lacks of any objective clinical 
evidence or opinion linking a current psychiatric disorder of 
any kind to service.  Furthermore, the VA examiner in 2004 
concluded that the veteran had no other psychiatric or mental 
disorders aside from PTSD.  Accordingly, the preponderance of 
the evidence is also against a claim of entitlement to 
service connection for an acquired psychiatric disorder other 
than PTSD.  As a result, the claim must be denied.  Gilbert, 
1 Vet. App. at 49.


ORDER

Service connection for bilateral hearing loss is denied.

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


